Title: To James Madison from John George Jackson, 8 November 1807
From: Jackson, John George
To: Madison, James



My dear Sir,
Clarksburg Novr. 8th. 1807

There has been no material change since my last letter in the health of Mrs. Jackson.  She is recovering but so slowly that I cannot even conjecture when we will be able to set out.  The storms of the Winter already threaten to add to impediments almost insuperable & it may be that we shall be unable to embrace you all before the next year.  I will nevertheless make all the efforts which prudence will permit to come to you: because I Know that in the society of her dear Sisters, & in yours my kind friend my Wife will receive a solace from her afflictions which it is vain to expect in this place where so many losses have been accumulated on us, & every scene is calculated to imbitter our lives.
Your favor of last week was received & read with much solicitude  I was anxious to hear from Mrs. M.  Your letter was however silent as to the effect which the painful intelligence which I communicated produced on her, & I can only hope that she received it with becoming fortitude.  The papers informed me of the political occurrences with you as far as they had been made public.  I had expected that the Message of the President would have contained more decisive information concerning our affairs with G. B.  The nation are looking on with much solicitude, ready to meet the decision of the Government & to execute it with that firmness & energy which characterise the Citizens of a free state if it shall require a resort to force, and with a perfect confidence that their honor will not be infringed if they are settled by amicable means.  It adds not a little to my regrets that I can not be at my post, in a crisis so eventful.  Yours truly

J G Jackson

